Per Curiam.
Respondent was admitted to the practice of law by the Appellate Division, Fourth Department, in 1979. He maintains a law office in Schenectady.
On February 8, 2000, respondent pleaded guilty to count one of an indictment in Albany County Supreme Court charging him with a class E felony, engaging in a prohibited practice in violation of Social Services Law § 366-d (2) (b) (i); (4). Respondent had illegally paid moneys for Medicaid referrals to his alcoholism clinic.
Pursuant to Judiciary Law § 90 (4) (a), an attorney convicted of a criminal offense classified as a felony under the laws of this State shall cease to be an attorney upon such conviction. Respondent’s plea of guilty was equivalent to a conviction for attorney discipline purposes (see, e.g., Matter of Russell, 216 AD2d 790).
We therefore grant petitioner’s motion to strike respondent’s name from the roll of attorneys and disbar respondent, effective immediately.
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is stricken from the roll of attorneys and he is disbarred, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; and he is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.